DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of conflicting Patent No. 11,122,319 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 11,122,319 B2. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:



Conflicting Patent No. 11,122,319 B2
1
2
3
4
5
6
7
8
1
9
Pending Application 14/461653
1
2
3
4
5
6
7
8
9
10
Conflicting Patent No. 11,122,319 B2
10
11
12
13
14
15
16
17
10
18
Pending Application 14/461653
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 11,122,319 B2. Claim 11 of pending application and claim 10 in the conflicting Patent No. 11,122,319 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 11,122,319 B2
Claim 1 of Conflicting Application
Serial Number (17/402156)
Claim 1 of Pending Application
1. An electronic apparatus comprising: 
1. An electronic apparatus comprising: 
a communication interface comprising circuitry; 
a communication interface comprising circuitry; 
a memory storing a control code information of a content providing apparatus; and 
a memory storing a control code information of a content providing apparatus; and 
at least one processor configured to: based on repeatedly receiving, from a remote controller, a control signal for changing a volume value of the electronic apparatus more than a threshold number of times through the communication interface, obtain state information of the content providing apparatus, 
at least one processor configured to: based on repeatedly receiving, from a remote controller of the electronic apparatus, a control signal for changing a volume value of the electronic apparatus more than a threshold number of times through the communication interface, obtain state information of the content providing apparatus; 
identify a current volume value of the content providing apparatus or a state of the content providing apparatus, based on the state information, 
identify a current volume value of the content providing apparatus or a state of the content providing apparatus, based on the state information; and 
determine whether the current volume value of the content providing apparatus is less than or equal to a threshold value or the content providing apparatus is in a mute state based on loudness K-weighted relative to full scale information included in an input signal transmitted from the content providing apparatus, and

based on the current volume value of the content providing apparatus being less than or equal to the threshold value or the content providing apparatus being in the mute state, control the communication interface to transmit a control signal to change the volume value of the content providing apparatus to the remote controller based on the control code information that is stored in the memory.
based on the current volume value of the content providing apparatus being less than or equal to a threshold value or the content providing apparatus being in a mute state, control the communication interface to transmit a control signal to increase the volume value of the content providing apparatus to the remote controller of the electronic apparatus based on the control code information that is stored in the memory.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2014/0302799 A1 to Kwon (Where the volume of the electronic device 100 is at a maximum value, the volume detect program 115 may detect an external device by determining whether the key input for increasing the volume is input a preset number of times. In other words, in the case where the key input is detected by the preset number of times while the volume of the electronic device 100 is at the maximum value, the volume detect program 115 detects an external device that is connectable via wireless communication. For example, in the case where a key input for increasing the volume is detected three times while the volume of the electronic device 100 is at a maximum value, the volume detect program 115 may detect an external device via wireless communication)
U.S. Pub. No. 2018/0146156 A1 to Lee (A remote controller includes: a transmitter; a microphone configured to receive an audio signal output from an audio output apparatus; a communicator comprising communication circuitry configured to perform communication with a display apparatus connected to the audio output apparatus to transmit the audio signal received through the microphone to the display apparatus; and a processor configured to, if information indicating whether there is a test tone in an audio signal received by the microphone is received from the display apparatus, control the transmitter to transmit to the audio output apparatus a signal for controlling a power of the audio output apparatus based on the information)
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426